COURT OF
APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-370-CV
GARY WILKINS           
           
           
           
           
          
     APPELLANT
V.
G AND G ROJAS, L.P.           
           
           
           
           
      APPELLEE
----------
FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the "Joint Motion
For Voluntary Dismissal." It is the court's opinion that the motion should
be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(2), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See Tex. R. App. P. 42.1(d).
                                                                                   
PER CURIAM

PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
[DELIVERED FEBRUARY 6, 2003.]

1. See Tex. R. App. P. 47.4.